DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s remarks filed on December 22, 2020

Claims 5, 12, 16, and 18 are cancelled
Claims 1-4, 6-11, 13, 14 are allowed Claims 15, 17, 19, and 20 are pending 
Examiner’s Note: Paragraph 0054 of the specification defines processors to be hardware devices. Therefore, the term “processor” using in the claims are interpreted to be hardware.


Response to Arguments
1.) Applicant’s argument(s) filed on 12/22/2020 regarding 35 U.S.C. 112(b) rejection of claims 1 and 8 have been fully considered and is persuasive. Therefore, the rejection(s) are withdrawn.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:Independent claims 1 and 8 are allowed in view of the reasons argued by applicant in pages 7-10 of the remarks filed on December 22, 2020. The prior art of record do not teach sending a token request to a server containing a dock identifier and a set of credentials associated with a dock; sending an action request containing the token and command to download and install firmware and receiving a response from the dock that the firmware has been downloaded and installed. 	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention. The dependent claims, 2-4, 6, 7, 9-11, 13, and 14 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160232010, Dicks in view of US 20140351927, Huang
	In regards to claim 15, Dicks teaches a dock comprising: a plurality of ports(see US 20160232010, Dicks, para. 0266, where a docking connection is a 30-pin interface); and  	a logic device configured with instructions that are executable by the logic device to perform operations(see US 20160232010, Dicks, para. 0106 and fig. 2B, device[200] is configurable to receive instructions) comprising: 	receiving, from a computing device and over a network, an action request(see US 20160232010, Dicks, para. 0053, a protocol to request downloads) comprising: 	an instruction to download and install firmware(see US 20160232010, Dicks, para. 0053, where a protocol is used to request downloading of binary files); 	 	downloading and installing the firmware(see US 20160232010, Dicks, para. 0015, where firmware is periodic downloaded and installed); 	sending, over the network, a dock response indicating the firmware has been downloaded and installed(see US 20160232010, Dicks, para. 0297 and fig. 25B, where downloaded data segment may be checked by a CRC to check the successful downloading and wherein the field, ”number of readings”, set to “0” indicates to the server to disconnect);  	Dicks does not teach a token; validating the token;However, Huang teaches a token (US 20140351927, Huang, para. 0005, authentication credentials[i.e. token] are received by the docking station);validating the token (US 20140351927, Huang, fig. 7, step 1508, where authentication is performed);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dicks with the teaching of Huang because a user would have been motivated to use a token, taught by Huang, in order to establish a secure connection between a peripheral device and a docking station, taught by Dicks(see Huang, para. 0003) 	 	In regards to claim 19, the combination of Dicks and Huang teach the dock of  (US 20140351927, Huang, para. 0005 and fig. 7, step 1508, where authentication is performed on received credentials[i.e. tokens] to determine access privileges). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dicks with the teaching of Huang because a user would have been motivated to use a token, taught by Huang, in order to establish a secure connection between a peripheral device and a docking station, taught by Dicks(see Huang, para. 0003)
 In regards to claim 20, the combination of Dicks and Huang teach the dock of claim 15, wherein validating the token comprises: sending a request to validate the token over a network to a server (US 20140351927, Huang, para. 0005, where a request to access a docking station includes authentication credential that are to be validated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dicks with the teaching of Huang because a user would have been motivated to use a token, taught by Huang, in order to establish a secure connection between a peripheral device and a docking station, taught by Dicks(see Huang, para. 0003)
2.) Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 
In regards to claim 17, the combination of Dicks and Huang teach the dock of claim 15. The combination of Dicks and Huang do not teach wherein the dock response includes a log generated after downloading and installing the new version of the firmware 	However, Suumaki teaches wherein the dock response includes a log generated after downloading and installing the new version of the firmware (see US 20120265913, Suumaki, para. 0244, where a dockee device makes a list[i.e. log] of commands or actions to which a service responds). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Dicks and Huang with the teaching of Suumaki because a user would have been motivated to use a wireless docking protocol in order to optimally define a set of connections between wireless devices and a docking group(see Suumaki, para. 0006)

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/Shawnchoy Rahman/Primary Examiner, Art Unit 2438